     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 1 of 11



 1    Raymond P. Boucher (SBN 115363)
      Maria L. Weitz (SBN 268100)
 2    BOUCHER LLP
      21600 Oxnard Street, Suite 600
 3    Woodland Hills, California 91367-4903
      Tel: (818) 240-5400
 4    Fax: (818) 340-5401
      ray@boucher.la
 5    weitz@boucher.la

 6    [Additional Counsel on Following Page]

      Attorneys for Saavedra Plaintiffs
 7    and the proposed Class
 8
 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION
12
     IN RE: VOLKSWAGEN “CLEAN          Lead Case No. 3:15-md-02672-CRB
13   DIESEL” MARKETING, SALES
     PRACTICES, AND PRODUCTS LIABILITY CLASS ACTION
14   LITIGATION
15                                                 PLAINTIFFS’ NOTICE OF MOTION
                                                   AND MOTION TO LIFT STAY IN
16   This Document Relates To:                     SALESPERSON LITIGATION AND SET
                                                   DEADLINE FOR RESPONSIVE
17   Saavedra, et al. v. Volkswagen                PLEADINGS TO PLAINTIFFS’
     Aktiengesellschaft, et al.,                   CONSOLIDATED COMPLAINT;
18      Case No. 3:16-cv-07214-CRB                 MEMORANDUM OF POINTS AND
                                                   AUTHORITIES
19   Gaines v. Volkwagen Group of America, Inc.,
       Case No. 3:17-cv-01114-CRB.                 Date:        April 12, 2019
20                                                 Time:        10:00 a.m.
                                                   Courtroom:   6 (17th Floor)
21                                                 Judge:       Hon. Charles R. Breyer
22
23
24
25
26
27
28   PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 2 of 11

      Todd M. Schneider (SBN 158253)
 1    Carolyn Hunt Cottrell (SBN 166977)
      SCHNEIDER WALLACE COTTRELL
 2    KONECKY WOTKYNS LLP
      2000 Powell Street, Suite 1400
 3    Emeryville, California 94608
      Tel: (415) 421-7100
 4    Fax: (415) 421-7105
      tschneider@schneiderwallace.com
 5    ccottrell@schneiderwallace.com

 6    Sahag Majarian II (SBN 146621)
      LAW OFFICES OF SAHAG MAJARIAN II
      18250 Ventura Blvd.
 7    Tarzana, California 91356
      Tel: (818) 609-0807
 8    Fax: (818) 609-0892
      sahagii@aol.com
 9
      Attorneys for Saavedra Plaintiffs and the proposed Class
10
      Marcus J. Bradley (SBN 174156)
11    Kiley L. Grombacher (SBN 245960)
      BRADLEY/GROMBACHER, LLP
12    2815 Townsgate Road, Suite 130
      Westlake Village, California 91361
13    Tel: (805) 212-5124
      Fax: (805) 270-7589
14    mbradley@bradleygrombacher.com
      kgrombacher@bradleygrombacher.com
15
      Justin Sterling (SBN 290642)
16    THE STERLING FIRM
      9031 Phyllis Avenue, Suite 1
17    West Hollywood, California 90069
      Tel: (310) 498-2750
18    Fax: (310) 734-7102
19    Robert C. Hayden (SBN 84816)
      Richard E. Williamson (SBN 120368)
20    EZER WILLIAMSON LAW, A PROFESSIONAL CORPORATION
      21515 Hawthorne Boulevard, Suite 1150
21    Torrance, California 90503
      rch@ezerwilliamsonlaw.com
22    rew@ezerwilliamsonlaw.com
      Tel: (310) 277-7747
23    Fax: (310) 277-2576
24    Attorneys for Gaines Plaintiff and the proposed Class
25
26
27
                                                   -i-
28   PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 3 of 11



 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            NOTICE IS HEREBY GIVEN that, on April 12, 2019 at 10:00 a.m., or as soon thereafter

 3 as this matter may be heard, before the Honorable Charles R. Breyer of the United States District
 4 Court, Northern District of California, located at 450 Golden Gate Avenue, San Francisco,
 5 California 94102, Plaintiffs Robert Saavedra, Armando Rodriguez and Mickey Gaines, on behalf
 6 of themselves and all others similarly situated (“Plaintiffs”), will and hereby do move this Court
 7 to lift the stay in this consolidated action (the “Salesperson litigation”). The stay, which was
 8 implemented pursuant to the Court’s Pretrial Order No. 1, sets an indefinite extension for
 9 Defendants to file responsive pleadings to Plaintiffs’ Consolidated Class Action Complaint and
10 prevents Plaintiffs from serving discovery.
11            The initial complaints in this consolidated action were filed on December 16, 2016 and

12 March 3, 2017, respectively. The actions were consolidated pursuant to Federal Rule of Civil
13 Procedure 42 on May 15, 2018. See Order Consolidating Volkswagen Salesperson Actions, [ECF
14 Dkt. No. 5043]. Plaintiffs filed their Consolidated Class Action Complaint on May 22, 2018.
15 [ECF Dkt. No. 5053]. Plaintiffs’ counsel were appointed as Interim Lead Counsel for the
16 Salesperson litigation on June 7, 2018. [ECF Dkt. No. 5077]. Given the passage of time since
17 filing their pleadings, Plaintiffs respectfully request that the Court lift the stay as it applies to the
18 Salesperson litigation, and set a deadline for Defendants to file responsive pleadings to Plaintiffs’
19 Consolidated Class Action Complaint.
20            This motion is based upon this Notice of Motion, Plaintiffs’ Memorandum of Points and

21 Authorities, the accompanying Declaration of Raymond P. Boucher, and all pleadings and records
22 on file in this action, and such other evidence and argument that the Court may permit the parties
23 to present.
       Date: March 8, 2019
24
                                                   /s/ Carolyn Hunt Cottrell
25                                                 Carolyn Hunt Cottrell

26                                                 Todd M. Schneider
                                                   Carolyn Hunt Cottrell
27                                                 SCHNEIDER WALLACE COTTRELL
                                                   KONECKY WOTKYNS LLP
28                                                     -1-
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
        SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                            MEMORANDUM OF POINTS AND AUTHORITIES
                                  Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 4 of 11



 1
 2
      Date: March 8, 2019
 3                                       /s/ Raymond P. Boucher
                                         Raymond P. Boucher
 4
                                         Raymond P. Boucher
 5                                       Maria L. Weitz
                                         BOUCHER LLP
 6
 7
      Date: March 8, 2019
 8                                       /s/ Marcus J. Bradley
                                         Marcus J. Bradley
 9
                                         Marcus J. Bradley
10                                       Kiley L. Grombacher
                                         BRADLEY GROMBACHER, LLP
11
                                         Attorneys for Plaintiffs and the proposed Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -2-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 5 of 11


             I.      INTRODUCTION
 1
             Plaintiffs Robert Saavedra, Armando Rodriguez and Mickey Gaines, on behalf of
 2
     themselves and all others similarly situated (“Plaintiffs”), request that the Court lift the stay as it
 3
     applies to this consolidated action (the “Salesperson litigation”), and set a deadline for Defendants
 4
     to file responsive pleadings to Plaintiffs’ Consolidated Class Action Complaint [ECF Dkt. No.
 5
     5053]. The stay, which was implemented pursuant to the Court’s Pretrial Order No. 1, sets an
 6
     indefinite extension for Defendants to file responsive pleadings to Complaint and prevents
 7
     Plaintiffs from serving discovery. Given that the underlying actions have been pending for over
 8
     two years, Plaintiffs respectfully submit that litigation of the Salesperson claims should move
 9
     forward.
10
           The Salesperson litigation results from the consolidation of two underlying putative class
11
     actions—Saavedra, et al. v. Volkswagen Aktiengesellschaft, et al. (Case No. 3:16-cv-07214-CRB)
12
     (“Saavedra”) and Gaines v. Volkwagen Group of America, Inc. (Case No. 3:17-cv-01114-CRB)
13
     (“Gaines”). These actions were filed on December 16, 2016 and March 3, 2017, respectively.
14
     Counsel for the Plaintiffs in each case agreed to jointly prosecute the cases, which resulted in
15
     consolidation and the filing of Plaintiffs’ Consolidated Class Action Complaint on May 22, 2018.
16
     The Consolidated Class Action Complaint alleges that Volkswagen salespersons experienced a
17
     substantial decrease in compensation as a result of the Volkswagen diesel emissions cheating
18
     scandal. The claims alleged by the Plaintiffs on behalf of themselves and the putative class have
19
     not been the subject of any prior litigation or settlement.
20
             Plaintiffs’ Consolidated Class Action Complaint has been pending for over nine months.
21
     Plaintiffs anticipate that some or all of the Defendants in these actions will respond to their
22
     Complaint with motions under Federal Rule of Civil Procedure 12. At present, however, these
23
     pleading challenges may not be heard and Plaintiffs may not serve discovery, due to the automatic
24
     stay pursuant to Pretrial Order No. 1. Plaintiffs respectfully acknowledge the extensive
25
     amounts of time and resources that this Court devotes to the Clean Diesel proceeding, but
26
     Plaintiffs also seek their day in Court after their considerable efforts to initiate the
27
     Salesperson litigation. As detailed below, while continuance of the stay will undoubtedly
28                                                     -1-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 6 of 11



 1 prejudice the Plaintiffs, no prejudice will befall Defendants by requiring them to undertake the
     inevitable task of responding to the Consolidated Class Action Complaint and Plaintiffs’
 2
     discovery requests. For these reasons, and as set forth hereinafter, Plaintiffs respectfully request
 3
     that the Court lift the stay as it applies to the Salesperson litigation and set a deadline for
 4
     Defendants to file responsive pleadings to Plaintiffs’ Consolidated Class Action Complaint.
 5
            II.      PROCEDURAL BACKGROUND
 6
            Plaintiffs Robert Saavedra and Armando Rodriguez filed the Saavedra action in this Court
 7
     on December 16, 2016. [Saavedra ECF Dkt. No. 1.] Plaintiff Mickey Gaines filed the Gaines
 8
     action on March 3, 2017. [Gaines ECF Dkt. No. 1.] Upon filing, the Saavedra and Gaines actions
 9
     were automatically consolidated within the In re: Volkswagen “Clean Diesel” Marketing, Sales
10
     Practices, and Products Liability Litigation MDL proceeding. Plaintiffs have completed service
11
     of process for all domestic and international Defendants.1
12
            On March 29, 2018, the Saavedra Plaintiffs and Plaintiff Gaines filed a Joint Status
13
     Report and Request to Lift Stay, in which they requested that the Court lift the stay imposed on
14
15
            1
                The Saavedra Plaintiffs served the initial Saavedra complaint on domestic
16 defendants Volkswagen Group of America, Inc. and Robert Bosch LLC on March 3, 2017.
17 [Saavedra ECF Dkt. Nos. 30, 31.] The Saavedra Plaintiffs served the remaining
     defendants, who are German entities and individuals, via the Hague Convention on the
18   Service Abroad of Judicial or Extrajudicial Documents in Civil or Commercial Matters (the
     “Hague Convention”) from March to August 2017. The Saavedra Plaintiffs served the
19   initial Saavedra complaint on Matthias Müller on or about March 14, 2017; Volkswagen
     Aktiengesellschaft, Audi Aktiengesellschaft, and Rupert Stadler on or about April 11,
20   2017; Robert Bosch GmbH on or about May 10, 2017; Volkmar Denner on or about June
21   21, 2017; Martin Winterkorn on or about June 26, 2017; and Dr. Ing. h.c. F. Porsche
     Aktiengesellschaft on or about August 2, 2017. [Saavedra ECF Dkt. Nos. 33, 35-41.] The
22   Saavedra Plaintiffs dismissed Michael Horn, the sole unserved Defendant, without
     prejudice on March 12, 2018. [Saavedra ECF Dkt. No. 42.] Plaintiff Gaines served the
23   initial Gaines complaint on Volkswagen Group of America, Inc. and Robert Bosch LLC on
     March 28, 2017. [Gaines ECF Dkt. No. 6, 7.] Plaintiff Gaines served German Defendants
24   Volkswagen Aktiengesellschaft and Robert Bosch GmbH via the Hague Convention on
25   June 2, 2017 and June 27, 2017, respectively. [Gaines ECF Dkt. Nos. 8, 9.] The
     Consolidated Class Action Complaint was served on Volkswagen Aktiengesellschaft,
26   Volkswagen Group of America, Inc., Audi Aktiengesellschaft, and Dr. Ing. h.c. F. Porsche
     Aktiengesellschaft via the ECF system pursuant to Federal Rule of Civil Procedure 5. All
27   of these entities have appeared in this consolidated action and filed a joint response to the
     Salesperson Plaintiffs’ Joint Status Report. [ECF Dkt. No. 4976.]
28                                                   -2-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 7 of 11



 1 their respective action. [ECF Dkt. No. 4950. ] In turn, Defendants’ filed their Response to
                                               2


     Plaintiffs’ Joint Status Report and Request to Lift to Stay (“Defendants’ Response”). [ECF Dkt.
 2
     No. 4976]. In Defendants’ Response, Defendants argued that Plaintiffs’ request to lift the stay in
 3
     the Volkswagen Salespersons actions was premature because Plaintiffs had yet to file a motion to
 4
     consolidate the actions pursuant to Federal Rule of Civil Procedure 42(a) or file a motion to be
 5
     appointed interim lead counsel pursuant to Federal Rule of Civil Procedure 23(g)(3). Id.
 6
     Defendants asserted that until and unless these threshold motions were filed and decided, the stay
 7
     should remain in place, and Defendants should not be required to respond to either the Saavedra
 8
     or Gaines actions. Id.
 9
              Subsequently, counsel for the Saavedra Plaintiffs and Plaintiff Gaines agreed to
10
     consolidate the Salesperson actions and requested that the Court consolidate the two cases
11
     pursuant to Federal Rule of Civil Procedure 42. [See ECF Dkt. No. 5039.] On May 15, 2018, this
12
     Court ruled upon Plaintiffs’ request and consolidated the Volkswagen Salespersons actions. [ECF
13
     Dkt. No. 5043.] The Court also ordered Plaintiffs to file a consolidated complaint and a motion
14
     for appointment of Interim Lead Counsel within seven days of the Order. Id. On May 22, 2018,
15
     Plaintiffs filed the Consolidated Class Action Complaint. [ECF Dkt. No. 5053.]
16
              Plaintiffs filed their Motion to Appoint Interim Lead Counsel in Salesperson Litigation,
17
     in which they requested appointment of their attorneys to represent the Salespersons on an interim
18
     basis, on May 22, 2019. [ECF Dkt. No. 5052.] On June 7, 2018, the Court entered an Order
19
     appointing     Boucher    LLP,    Schneider    Wallace    Cottrell   Konecky     Wotkyns     LLP,
20
     Bradley/Grombacher LLP and the Law Offices of Sahag Majarian II as Interim Lead Counsel for
21
     the putative Class alleged in Plaintiffs’ Consolidated Complaint. [ECF Dkt. No. 5077].
22
              Despite these proceedings, the indefinite stay for Defendants’ responsive pleadings and
23
     service of discovery remains in place. Pretrial Order No. 1 provides that “[d]efendants are granted
24
     an extension of time for responding by motion or answer to the complaints [in the MDL] until a
25
     date to be set by this Court,” and further orders that “all outstanding discovery proceedings are
26
27
     2
         References are to the MDL docket, unless otherwise indicated.
28                                                   -3-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 8 of 11



 1 stayed, and no further discovery shall be initiated.” Pretrial Order No. 1, ¶ 9. Accordingly, no
     litigation has proceeded since the filing of the Consolidated Class Action Complaint and
 2
     appointment of interim lead counsel.
 3
            III.    ARGUMENT
 4
                    A.      The Court Has Authority to Lift the Stay
 5
            Trial courts have the inherent authority “to manage their own affairs so as to achieve the
 6
     orderly and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630–31
 7
     (1962). “The power to stay proceedings is incidental to the power inherent in every court to
 8
     control the disposition of the causes on its docket with economy of time and effort for itself, for
 9
     counsel, and for litigants.” Marsh v. Johnson, 263 F. Supp. 2d 49, 52 (D.D.C. 2003), citing
10
     Airline Pilots Ass’n v. Miller, 523, U.S. 866, 879 n. 6 (1998) (internal citations omitted).
11
     “Logically, the same court that imposes a stay of litigation has the inherent power and discretion
12
     to lift the stay.” Id. The Supreme Court in Landis v. N. Am. Co “cautions that ‘if there is even a
13
     fair possibility that the stay … will work damage to someone else,’ the stay may be
14
     inappropriate absent a showing … of ‘hardship or inequity.’” Dependable Highway Exp., Inc. v.
15
     Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (quoting Landis v. N. Am. Co., 299
16
     U.S. 248, 255 (1936).)
17                  B.      Continuing the Stay Prejudices Plaintiffs, While Lifting the Stay Will
18                          Not Harm Defendants
            Deciding whether to stay an action “calls for the exercise of judgment, which must weigh
19
     competing interests and maintain an even balance.” Landis, 299 U.S. at 254-55. “Among these
20
     competing interests are the possible damage which may result from the granting of a stay, the
21
     hardship or inequity which a party may suffer in being required to go forward, and the orderly
22
     course of justice measured in terms of the simplifying or complicating of issues, proof, and
23
     questions of law which could be expected to result from a stay.” Filtrol Corp. v. Kelleher, 467
24
     F.2d 242, 244 (9th Cir. 1972).
25
             “Generally, stays should not be indefinite in nature,” and “[i]f a stay is especially long or
26
     its term is indefinite,” a greater showing is required to justify it. Dependable Highway Exp., Inc.,
27
28                                                   -4-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 9 of 11



 1 498 F.3d at 1066; Yong v. I.N.S., 208 F.3d 1116, 1119 (9th Cir. 2000). In such case, as here, the
     court must balance "the hardship and inequity of allowing the action to proceed with ‘the
 2
     ossification of rights which attends inordinate delay.’” Fujian Pac. Elec. Co. v. Bechtel Power
 3
     Corp., 2004 WL 2645974, at *2 (N.D. Cal. Nov. 19, 2004) (quoting Yong, 208 F.3d at 1119); c.f.
 4
     Itel Corp. v. M/S Victoria U (Ex Pishtaz Iran), 710 F.2d 199, 202 (5th Cir. 1983) (“Federal courts
 5
     exist to decide controversy. Those who have, in the common parlance, a ‘federal case’ deserve its
 6
     prompt adjudication. Therefore, it is the duty of a district court not to sidestep or delay decision.”).
 7
             Here, the underlying actions have been pending for over two years, and the actions have
 8
     been consolidated for over nine months, without any meaningful litigation. Defendants cannot
 9
     argue that they will suffer harm as a result of lifting the stay. It is axiomatic that Defendants will
10
     suffer no harm in having to respond to the Complaint and in having to respond to discovery, as
11
     such tasks are an inevitability. The claims and allegations in this consolidated action are not
12
     presently being litigated in this or any other forum, nor have they been the subject of any
13
     settlement. There is simply no justification to delay litigation in this action, from the perspective
14
     of the parties. Moreover, Plaintiffs anticipate that some or all Defendants will respond to the
15
     Complaint with Rule 12 motions. Plaintiffs are committed to resolving any such motions as soon
16
     as possible, and no judicial economy or efficiency is gained by maintaining the stay.
17
             On the other hand, Plaintiffs are suffering and will continue to suffer prejudice if the stay
18
     is maintained. Courts have held that further stays may prejudice Plaintiffs as they can result in
19
     loss of evidence and unavailability of witnesses. See, e.g., Telemac Corp v. Teledigital, Inc., 450
20
     F. Supp 2d 1107, 1111 (N.D. Cal. 2006) (“further delay could lead to further loss of
21
     information.”). With facets of the Clean Diesel MDL otherwise proceeding and/or settled, while
22
     the instant case remains stayed, Plaintiffs are at a severe disadvantage. As time passes and other
23
     MDL cases resolve, further delay could lead to the loss of potential witnesses and/or evidence.
24
     The public interest is best served by the timely resolution of disputes—not an indefinite stay that
25
     allows Defendants to delay the adjudication of their conduct. Therefore, Plaintiffs respectfully
26
     request that this Court immediately lift the stay.
27
28                                                     -5-
     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
       SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 10 of 11


            IV.     CONCLUSION
 1
            For the foregoing reasons, Plaintiffs respectfully request that the Court lift the stay as it
 2
     applies to the Salesperson litigation, and set a deadline for Defendants to file responsive pleadings
 3
     to Plaintiffs’ Consolidated Class Action Complaint.
 4
 5    Date: March 8, 2019
 6                                               /s/ Carolyn Hunt Cottrell
                                                 Carolyn Hunt Cottrell
 7
                                                 Todd M. Schneider
 8                                               Carolyn Hunt Cottrell
                                                 SCHNEIDER WALLACE COTTRELL
 9                                               KONECKY WOTKYNS LLP
10
11    Date: March 8, 2019
                                                 /s/ Raymond P. Boucher
12                                               Raymond P. Boucher
13                                               Raymond P. Boucher
                                                 Maria L. Weitz
14                                               BOUCHER LLP
15
16    Date: March 8, 2019
                                                 /s/ Marcus J. Bradley
17                                               Marcus J. Bradley
18                                               Marcus J. Bradley
                                                 Kiley L. Grombacher
19                                               BRADLEY GROMBACHER, LLP
20                                               Attorneys for Plaintiffs and the proposed Class
21
22
23
24
25
26
27
28                                                    -6-
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
        SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                            MEMORANDUM OF POINTS AND AUTHORITIES
                                  Lead Case No. 3:15-md-02672-CRB
     Case 3:15-md-02672-CRB Document 5981 Filed 03/08/19 Page 11 of 11


                                     SIGNATORY ATTESTATION
 1
             The e-filing attorney hereby attests that concurrence in the content of the foregoing
 2
     document and authorization to file the foregoing document has been obtained from the other
 3
     signatories indicated by a conformed signature (/s/) within the foregoing e-filed document.
 4
      Date: March 8, 2019
 5                                               /s/ Raymond P. Boucher
 6                                               Raymond P. Boucher

 7
 8                                   CERTIFICATE OF SERVICE
 9           I hereby certify that I caused the foregoing document to be electronically filed with the
10 Clerk of the Court for the United States District Court, Northern District of California, in In Re:
11 Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability Litigation
12 (Case No. 3:15-md-02672-CRB) and Saavedra, et al. v. Volkswagen Aktiengesellschaft, et al.
13 (Case No. 3:16-cv-07214-CRB) by using the Court’s CM/ECF system on March 8, 2019.
14 Service will be accomplished by the Court’s CM/ECF system.
15
16    Date: March 8, 2019
17                                               /s/ Raymond P. Boucher
                                                 Raymond P. Boucher
18
19
20
21
22
23
24
25
26
27
28                                                   -7-
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO LIFT STAY IN SALESPERSON LITIGATION AND
        SET DEADLINE FOR RESPONSIVE PLEADINGS TO PLAINTIFFS’ CONSOLIDATED COMPLAINT;
                            MEMORANDUM OF POINTS AND AUTHORITIES
                                  Lead Case No. 3:15-md-02672-CRB
